Opinion by
Cline, J.
At the trial there was no appearance on the part of the plaintiff and Government counsel submitted the case on the record. The collec*185tor’s report states that if plaintiff had complied with section 10.53, Customs Regulations of 1943, and produced a shipper’s affidavit of antiquity to substantiate his claim, the merchandise would have been entitled to free entry. Since the record failed to show compliance with the regulations, the claim of the plaintiff was overruled. Brummer Gallery, Inc. v. United States (2 Cust. Ct. 94, C. D. 95) followed.